Bloodworth, J.
1. The court did not err in any of its rulings on the pleadings.
2. There is no error in any of the excerpts from the charge of which complaint is made that would require the grant of a new trial.
3. As far as legal and pertinent, the principles embraced in the requests to charge were sufficiently covered by the charge given.
4. Ground 13 of the motion points out no error that would require the grant of a new trial.
5. Granting, but not conceding, that the court erred in rejecting the evidence of C. A. Sweet, as complained of in the last ground of the motion for a new trial, this error is not of sufficient materiality to require this court to set aside the verdict, as practically the same evidence, without objection, went to the jury from this same witness and from witnesses Glass, J. M. Hancock, Bugg, and Jinriglit. In addition a model of the machine and pictures thereof were introduced in *171evidence, and were with the jury during the consideration of the case.
Decided September 18, 1919.
Action for damages; from Muscogee superior court—-Judge Howard. August 29, 1918.
Battle & Hollis, for plaintiff in error.
T. H. Shanlcs, contra.
6. There is evidence to support the verdict, and the judgment is

Affirmed.


Broyles, J. J., and Stephens, J., concur.